SAI Contr. Corp. v 18 W. 16th St. Corp. (2020 NY Slip Op 02189)





SAI Contr. Corp. v 18 W. 16th St. Corp.


2020 NY Slip Op 02189


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Renwick, J.P., Richter, Mazzarelli, Singh, JJ.


11359N 154430/16

[*1]SAI Contracting Corporation, Plaintiff-Respondent,
v18 W. 16th Street Corp., Defendant-Appellant, Emigrant Funding Corporation, et al., Defendants.


Baker Greenspan & Bernstein, Bellmore (Cheryl Kravatz of counsel), for appellant.
Law Offices of Matthew T. Worner, White Plains (Matthew T. Worner of counsel), for respondent.

Order, Supreme Court, New York County (David B. Cohen, J.), entered June 13, 2019, which granted plaintiff's motion to extend the notice of pendency, unanimously affirmed, without costs.
The motion court did not improvidently exercise its discretion in granting plaintiff's motion to extend the notice of pendency (see  CPLR 6513). A large part of the delay in this case was attributable to circumstances outside the control of either party (see Tomei v Pizzitola , 142 AD2d 809, 810 [3d Dept 1988]). Although plaintiff is responsible for some of the delay, we find that good cause has been shown to extend the notice of pendency for an additional three years (Matter of Sakow , 97 NY2d 436, 442 [2002]; CPLR 6513).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2020
CLERK